Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 23, 2020

                                          No. 04-20-00020-CR

           IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On April 20, 2020, relator filed a “First Motion for Sanctions.” On April 22, 2020, this
court issued an opinion denying relator’s petition for writ of mandamus. Relator’s motion for
sanctions is denied.


           It is so ORDERED on April 23, 2020.

                                                                                PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 10041CR,10056CR, 10122CR, 10134CR,9711CR, 9712CR, 9892CR,
styled The State of Texas v. Mark Anthony Gonzalez (Cause No. 10041CR), and twenty-one other cases, pending in
the County Court, Kinney County, Texas. The Honorable Sid L. Harle signed the order at issue in this original
proceeding.